Exhibit 10.1



FLOOR & DECOR HOLDINGS, INC.

INCENTIVE COMPENSATION RECOUPMENT POLICY

(Effective as of May 2, 2019)

Introduction

The Board of Directors (the “Board”) of Floor & Decor Holdings, Inc. (the
“Company”) believes it to be in the best interests of the Company and its
stockholders to create and maintain a culture that emphasizes integrity and
accountability and that reinforces the Company’s pay-for-performance
compensation philosophy. The Board, upon recommendation of the Compensation
Committee of the Board (the “Committee”), hereby adopts this Incentive
Compensation Recoupment Policy (this “Policy”), effective as of May 2, 2019,
which provides for the recoupment of certain compensation in the event of a
Restatement.

Administration

This Policy shall be administered by the Board or, if so designated by the
Board, the Committee, in which case references herein to the Board shall be
deemed references to the Committee. The Board shall interpret this Policy and
shall prescribe such rules and regulations in connection with the operation of
this Policy as it determines to be advisable for the administration of this
Policy, and may rescind and amend its regulations from time to time, consistent
with this Policy. Any determinations made by the Board shall be final and
binding upon the Company and all persons affected hereunder.

Covered Persons

This Policy applies to the Company’s current and former executive officers
(“Covered Persons”). For purposes of this Policy, determinations as to whether
an employee is or was an executive officer shall be made by the Board,
consistent with Rule 3b-7 or Rule 16a-1(f) of the Securities Exchange Act of
1934, and any successor statute, and the rules promulgated thereunder (the
“Exchange Act”).

Definition of Incentive Compensation

For purposes of this Policy, “Incentive Compensation” means any of the following
cash or non-cash incentive compensation awarded to a Covered Person: cash
bonuses and other cash incentives (whether short-term or long-term, and whether
paid on a current or deferred basis), restricted stock units, restricted stock,
stock options, stock appreciation rights, performance shares, performance units
and other cash or non-cash incentive compensation, in each case, paid or awarded
pursuant to any incentive plan or arrangement maintained, contributed to or
sponsored by the Company and its affiliates, as each may be amended from time to
time.

--------------------------------------------------------------------------------



Restatement

For purposes of this Policy, “Restatement” means, with respect to a Covered
Person, any material negative restatement of the Company’s financial statements,
where such restatement is due to such Covered Person’s fraud or intentional
misconduct.  For purposes of this Policy, a Restatement need not be a formal
restatement of financial statements required by accounting standards nor must an
accounting restatement be actually prepared, but shall not include a restatement
due solely to changes in accounting principles or applicable law.

Recoupment

If there is a Restatement and, with respect to a Covered Person, the Board
determines that the Covered Person received Incentive Compensation during the
fiscal year in which the Restatement occurs or during the last completed fiscal
year of the Company prior to the fiscal year in which the Restatement occurs
(the “Look-Back Period”), the Board may in its sole discretion (unless otherwise
required by law), with respect to such Covered Person recoup from such Covered
Person all or any portion of the Incentive Compensation received by such Covered
Person during the Look-Back Period.

The Board will determine in its sole discretion the amount of Incentive
Compensation, if any, that it will seek to recover from such Covered Person
pursuant to this Policy.

Method of Recoupment of Incentive Compensation

  Upon any recoupment determination by the Board, the Board shall notify the
Covered Person in writing of its determination at a time determined by the Board
in its sole discretion. The Board will determine, in its sole discretion, the
method for the recoupment of the Incentive Compensation. Methods of recoupment
may include, without limitation, any of the following:

(a)  requiring repayment of any cash Incentive Compensation previously paid;

(b)  cancelling outstanding vested or unvested equity or equity-linked Incentive
Compensation;

(c)  seeking recovery of any gain realized from the vesting, exercise,
settlement, sale, transfer or other disposition of any equity or equity-linked
Incentive Compensation;

(d)  offsetting the recouped amount from any compensation otherwise owed by the
Company to the Covered Person; and

(e)  taking any other remedial and recovery action permitted by law, as
determined by the Board.

--------------------------------------------------------------------------------



To the extent that a Covered Person is required to repay any Incentive
Compensation, or to take any other action required or appropriate to effectuate
recoupment in accordance with this Policy, then the Covered Person shall
promptly repay such Incentive Compensation and shall promptly take all such
other actions, upon the Company’s demand or within a specified time period (and
with or without interest), as determined by the Board.

Disclosure

The Company shall make such disclosures with respect to Incentive Compensation
paid to Covered Persons under this Policy and any actions taken or omitted to be
taken hereunder with the Securities and Exchange Commission (the “SEC”) and any
national securities exchange on which the Company’s securities are then listed,
in each case, as may be required under any applicable requirements, rules or
standards thereof.

Interpretation

The Board is authorized to interpret and construe this Policy and to make all
determinations necessary, appropriate or advisable for the administration of
this Policy.

No Indemnification

The Company shall not indemnify any Covered Person against the loss of any
erroneously awarded Incentive Compensation.

Effective Date

This Policy is effective as of May 2, 2019 (the “Effective Date”), and shall
apply to Incentive Compensation that is approved, awarded or granted to Covered
Persons on or after that date, except to the extent otherwise required by the
Exchange Act and/or the rules and standards of the national securities exchange
on which the Company’s shares are then listed or by applicable law.

Amendment; Termination

The Board may amend this Policy from time to time in its discretion. The Board
intends to, but shall not be required to, amend this Policy with respect to
Incentive Compensation paid to Covered Persons as it deems necessary to reflect
the requirements of final SEC rules promulgated under Section 10D of the
Exchange Act, and the rules and standards of the national securities exchange on
which the Company’s securities are listed, in each case, as in effect from time
to time (collectively, the “Clawback Rules”). The Board may terminate this
Policy at any time.

--------------------------------------------------------------------------------



Other Recoupment Rights

The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any equity award agreement or similar agreement
entered into on or after the Effective Date shall, as a condition to the grant
of any benefit thereunder, require a Covered Person to agree to abide by the
terms of this Policy. Any right of recoupment under this Policy is in addition
to, and not in lieu of, any other remedies or rights of recoupment that may be
available to the Company pursuant to the terms of any similar policy or in any
employment agreement, equity award agreement, or similar agreement, plan or
program, and shall not limit any other legal remedies available to the Company,
including termination of employment or institution of civil or criminal
proceedings. Nothing herein shall limit the authority of the Board to impose
additional requirements or conditions that may give rise to the Company’s right
to forfeit or recoup any compensation. To the extent that applicable law, court
order or court-approved settlement requires recovery of Incentive Compensation
in additional circumstances beyond those specified in this Policy, nothing in
this Policy shall be deemed to limit or restrict the right or obligation of the
Company to recover Incentive Compensation or other compensation to the fullest
extent required by applicable law.

Section 409A

Notwithstanding anything herein to the contrary, the Board may not implement the
recoupment of any Incentive Compensation of any Covered Person pursuant to this
Policy by offset from or reduction of any amount that is payable and/or to be
provided to the Covered Person and that is considered “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”), except to the extent permitted without penalty under Section
409A.

Successors

This Policy shall be binding and enforceable against all Covered Persons and
their beneficiaries, heirs, executors, administrators or other legal
representatives.

--------------------------------------------------------------------------------




FLOOR & DECOR HOLDINGS, INC.

INCENTIVE COMPENSATION RECOUPMENT POLICY

Covered Person Acknowledgment

It is the policy of Floor & Decor Holdings, Inc. (the “Company”) that as a
Covered Person to whom the Company’s Incentive Compensation Recoupment Policy
(the “Policy”) applies, you acknowledge your receipt of, and agree to be subject
to the terms and conditions of the Policy. A copy of the Policy is enclosed for
your records. You should thoroughly review the Policy, then complete and sign
the acknowledgement below and return it to the Company’s General Counsel. Please
return the acknowledgement by May 15, 2019. Any questions regarding the Policy
should be directed to the Company’s General Counsel.

Acknowledgement

I, ____________________, have received a copy of the Floor & Decor Holdings,
Inc. Incentive Compensation Recoupment Policy which outlines the terms and
conditions of the Policy and I have read and familiarized myself with the
contents of the Policy. I understand that as an executive officer of the
Company, I am a “Covered Person” within the meaning of the Policy. By my
signature below, I acknowledge, understand, accept and agree to be subject to
the terms and conditions of the Policy including, without limitation, the
possible clawback or recoupment of Incentive Compensation (within the meaning of
the Policy) previously paid to me or the forfeiture of vested or unvested
Incentive Compensation. I acknowledge that the Policy may be amended by the
Board of Directors of the Company (the “Board”), or the Compensation Committee
of the Board, to reflect final regulations adopted by the Securities and
Exchange Commission under Section 10D of the Securities Exchange Act of 1934, as
amended, and to comply with any rules or standards adopted by a national
securities exchange on which the Company’s shares are listed, or other
applicable rule or regulation. I further acknowledge that I am subject to the
terms and conditions of the Policy, as such Policy may be amended from time to
time, in each case, notwithstanding the terms and conditions of any Company
agreement, arrangement, plan, award, program or policy (whether oral or
written). I further understand and agree that any action taken by the Company
pursuant to the Policy shall not constitute or give rise to any constructive
termination of employment, “good reason,” breach of contract or other similar
rights under any Company agreement, arrangement, plan, award, program or policy
(whether oral or written) or give rise to any right I have, or otherwise could
have, to indemnification from the Company or otherwise in respect thereof.

     

(Signature of Covered Person)

(Date)

